Citation Nr: 1424727	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional accrued benefits.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to December 1945.  The Veteran died in March 1977.  

Following the Veteran's death, his spouse filed for and was granted VA death pension benefits based on her need for the regular aid and attendance of another person.  She subsequently passed away in September 2009.  In November 2009, the appellant filed for accrued benefits due to his mother.

In an April 2010 administrative decision by the VA Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, the appellant was granted accrued benefits in the amount of $1,340.00.  The appellant expressed disagreement with the monetary amount of the accrued benefits paid to him, and the present appeal ensued.

In August 2013, the Board remanded the case for the originating agency to readjudicate the claim based on evidence received since its last adjudication of the claim.  Thereafter, the RO continued its denial of the claim, and returned the case to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's widow was granted death pension benefits based on her need for the regular aid and attendance of another person in an October 2009 rating decision, but she died before benefits were paid.

2.  The appellant was over 23 years of age at the time of the death of the payee and he did not become incapable of self support before the age of 18.

3.  The appellant paid funeral expenses for the Veteran's widow in the amount of $1,340.00, for which he has been fully reimbursed from the accrued benefits. 

4.  The appellant has not submitted evidence demonstrating that he personally paid any last expenses for his mother from a monetary source exclusive to him.  




CONCLUSION OF LAW

The requirements for payment of additional accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2).

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2) .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In February 2009, VA received a claim for death pension benefits at the aid and attendance rate for the Veteran's surviving spouse.  In October 2009, the RO granted the claim, effective from February 2009.  Unfortunately, the Veteran's surviving spouse died on September [redacted], 2009, prior to any payments being received.  

In November 2009, the appellant, who is the son of the Veteran and the Veteran's widow, submitted a claim of entitlement to accrued benefits.  The application indicated that the appellant was born in 1943.  In April 2010, the RO determined that the appellant was entitled to $1,340.00 for funeral expenses he had paid.  The Veteran submitted a notice of disagreement with the April 2010 decision, claiming that he was due a greater amount.  

The appellant has argued that they submitted an application for Aid and Attendance for his mother in September 2008 but VA does not have any evidence regarding the claim.  The appellant argued that, if VA had properly received the prior claim, his mother would have received money prior to her death.  

The appellant submitted documentation indicating that payments were received at Chestelm Health Care in May, June and July of 2009, totaling $20,972.80.  The documentation indicates that the payments were received from his mother.  Another document which was submitted reveals that $15,035.00 was paid for her room and board in May and June of 2009.  The appellant submitted copies of checks drawn on a joint banking account for both the appellant and his mother which document payments made in 2009 for the mother's health care.  The appellant has not submitted any evidence indicating that he personally paid any expenses of his mother from a source of funds exclusive to him other than the $1,340.00 for which he has been reimbursed.  

Review of the evidence above shows the appellant is not a qualifying "child" as defined in 38 C.F.R. § 3.1000(d)(2) as his date of birth is in 1943.  Moreover, the evidence does not suggest and the appellant does not contend that he is a helpless child for VA purposes.  Accordingly, the provisions of 38 C.F.R. § 3.1000(a)(5) are controlling, and these provisions limit payment of accrued funds to the amount paid by the claimant for the last sickness or burial of the payee.  The appellant was due and has been paid $1,340.00 based on the documented funeral expenses he submitted.  The appellant is not entitled to reimbursement for the other expenses he submitted as these expenses were paid from a joint bank account which listed both the appellant and his mother.  As it was a joint bank account, the Board finds that the money in the account was able to be used by either party.  The Board finds that there is no evidence documenting that the appellant used any of his own personal funds to pay for the last sickness or burial of his mother other than that which was already determined to be due the appellant at the time of the April 2010 decision. 

The Board finds the appellant has been paid the full amount to which he is entitled by law; i.e., he has been reimbursed for the exact amount he paid exclusively for the last expenses of the Veteran's widow.

The Board acknowledges the appellant's complaint that there might have been more money available had the claim by the Veteran's widow been granted more expeditiously.  This appears to assert a claim in equity to the effect that VA is estopped from denying full payment by the "dilatory" processing of the original claim which was lost.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

In sum, the appellant has received the portion of accrued benefits to which he is entitled under the law.  The criteria for payment of additional accrued benefits are accordingly not met and the claim must be denied.


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


